DETAILED ACTION
	This action is responsive to amendments and arguments made 05/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9, 11-13, 16-18 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the card has two chips which are detachable, and that the flag condition of the transaction as related to transaction limits are tied to the status of this attached/detached state, in view of all other limitations present in the claims.
Wennemer teaches a card with two chips, one on a base and one on a thin card, separable and related once separated.  Wennemer does not teach two signature strips, and does not teach transaction limits.
Cheatham teaches two signature strips corresponding to two chips, but they are on different faces of a card, so therefore not separable.  Furthermore, Cheatham is silent as to transaction limits.
Candelore teaches transaction limits based on a flag, where a transaction limit is enacted or not based on a flag.  However, this flag does not correspond to a 
Gaitanos (2019/0188685) teaches a transaction limit wherein after a certain amount of transaction, a transaction occurs differently, which is being interpreted as a flag.  Gaitanos is silent as to that the card is not detachable, and there are therefore not two signature strips.
Watanabe (10,785,022) teaches multiple chips in a transaction, each chip corresponding to a separate signature, but the chips and pre-separated, and a flag for transaction limits corresponding to their separation is not indicated.
	Examiner does not find a combination of a reference like Wennemer with Candelore and Cheatham in order to change the flag of Candelore to correspond to the separation condition of Wennemer to be reasonable without hindsight reconstruction.  Wennemer does not teach transaction limits and Candelore does not teach detachable cards, and it would not have been obvious to modify the transaction limit flag of a reference like Candelore with the detachable condition of Wennemer.
Claims 7, 13, 18 and 23 are allowed for the same reasons as discussed above.  Claims 2, 3, 5, 6, 8, 9, 11, 12, 16, 17, 20-22, 24 and 25 depend upon claims 1, 7, 13, 18 and 23, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID TARDIF
Examiner
Art Unit 2876



Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876